Case 1:18-cv-06650-CBA-SJB Document 20 Filed 07/12/19 Page 1 of 1 PageID #: 83



                                     505 Northern Boulevard, Suite 311, Great Neck, NY 11021
                                                                             tel. 516.303.0552
Sheehan & Associates, P.C.                                                   fax 516.234.7800
                                                                spencer@spencersheehan.com

                                                           July 12, 2019
By Email

Benjamin Mundel
Sidley Austin LLP
1501 K Street, N.W.
Washington, DC 20005
bmundel@sidley.com

                                            Re:    1:18-cv-06650-CBA-SJB
                                                   Melendez v. ONE Brands, LLC
Dear Mr. Mundel:

        This office represents the plaintiff in the above action. Enclosed please find a copy of
plaintiff’s memorandum of law in opposition to defendant’s motion to dismiss the first amended
complaint. Thank you.

                                                           Respectfully submitted,

                                                           /s/ Spencer Sheehan
                                                           Spencer Sheehan


Enclosure
